Citation Nr: 1815206	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1971, including service in the Republic of Vietnam from August 1969 to June 1970. The Veteran was awarded combat service medals which include a Purple Heart, a Combat Infantry Badge, and a Bronze Star Medal with Valor device.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in January 2015, June 2016, and September 2017. The appeal is now before the Board for further appellate action.  

In June 2016, in pertinent part, the Board denied the increased rating claim for DDD of the lumbar spine.  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2017 Joint Motion for Partial Remand (JMR), the Court vacated the Board decision to the extent that it denied the claim for entitlement to a rating in excess of 10 percent for DDD of the lumbar spine, and remanded the issue to the Board for additional action in regard to the Veteran's complaints of flare-ups. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to a rating in excess of 10 percent for DDD of the lumbar spine.

The Veteran was afforded a VA examination in January 2018. The Veteran's lumbar spine DDD was confirmed. The Veteran reported daily back pain with stiffness while standing and walking for extended periods. The Veteran reported functional loss/impairment as difficulty bending. Range of motion measurements were flexion to 80 degrees; extension to 30 degrees; right/left lateral flexion to 25 degrees; and right/left lateral rotation to 25 degrees. The Veteran exhibited pain with forward flexion, right/left lateral flexion and right/left lateral rotation. There was no evidence of localized tenderness of the joint or associated soft tissue of the thoracolumbar spine. There was no evidence of pain with weight and nonweight-bearing. Passive range of motion measurements were the same as active range of motion measurements in degrees. The Veteran did express pain on passive range of motion and active range of motion. The Veteran was able to perform repetitive-use testing with at least 3 repetitions without additional loss of function or range of motion. The examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limited the Veteran's lumbar spine functional ability with repeated use over a period of time or with flare-ups without resulting to mere speculation. There was no evidence of guarding or muscle spasm. Muscle strength, reflex, and sensory examinations were normal and there was no evidence of IVDS, muscle atrophy or ankylosis. 

The Board recognizes that the Veteran exhibited pain during range of motion testing with forward flexion, right/left lateral flexion and right/left lateral rotation. However, the examiner did not report the degree at which pain began during range of motion testing. Moreover, the examiner indicated that she could not determine if pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time or with flare-ups without resulting to mere speculation. 
The Board acknowledges that the Veteran was not experiencing a flare-up during the January 2018 examination. However, the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  It is therefore necessary to remand this case in order to obtain such an opinion, or to obtain an explanation for why such an opinion cannot be provided. 

Given that the issue of TDIU is inextricably intertwined with the Veteran's appealed increased rating claim for DDD of the lumbar spine, the Board defers its appellate consideration concerning the issue of TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected DDD of the lumbar spine disability. The Veteran's claims folder must be reviewed by the examiner. 

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

2.  Following completion of the above, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




